—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 30, 1998, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
By initial determination dated November 5, 1997, claimant was found to be disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause and was charged with a recoverable overpayment and loss of benefits days. Claimant admitted receiving the determination shortly after it was mailed and, upon speaking with the local office in Puerto Rico, was informed that he had 30 days in which to request an administrative hearing. Inasmuch as claimant failed to advance a reasonable excuse for his delay, the Unemployment Insurance Appeal Board’s decision finding that claimant’s request for a hearing, dated April *84122, 1998, was untimely is supported by substantial evidence and must be upheld (see, Matter of McGee [Commissioner of Labor], 256 AD2d 710, lv denied 93 NY2d 803).
Cardona,' P. J., Mikoll, Mercure, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.